United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-3381
                                  ___________

Glenn R. Waite,                        *
                                       *
              Appellant,               *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Regional West Medical Center;          * District of Nebraska.
Scottsbluff Internal Medicine Group;   *
W. Scott Carpenter; Nancy Adams,       *      [UNPUBLISHED]
                                       *
              Appellees.               *
                                  ___________

                         Submitted: September 19, 1997

                              Filed: September 25, 1997
                                  ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Glenn R. Waite brought this action under the Declaratory Judgment Act, 28
U.S.C. § 2201, seeking a declaration that under the United States and the Nebraska
constitutions he was entitled to an opportunity for a hearing before an impartial
decision-maker on pending motions in two state court negligence cases. The district
court1 dismissed his complaint, and denied his motions to alter or amend the judgment.
We affirm.

       Upon our careful review of the record, we find no abuse of discretion by the
district court in refusing to entertain this declaratory judgment action. See Wilton v.
Seven Falls Co., 115 S. Ct. 2137, 2143 (1995) (standard of review). It is not for the
federal court to determine the finality and status of state court cases; the state courts
are better able to resolve and adjudicate the issues. See Glover v. State Farm Fire &
Cas. Co., 984 F.2d 259, 261 (8th Cir. 1993) (important factor in exercising declaratory
judgment jurisdiction is whether another, more appropriate remedy is available).

       Although the district court&s procedures in dismissing this action were improper,
see Porter v. Fox, 99 F.3d 271, 273-74 (8th Cir. 1996) (per curiam), we conclude that
the error here was harmless. We also conclude the district court did not abuse its
discretion in denying Waite leave to file a third amended complaint. See Perkins v.
Spivey, 911 F.2d 22, 34 (8th Cir. 1990) (standard of review), cert denied, 499 U.S. 920
(1991).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-